

 SJ 54 ENR: Relating to a national emergency declared by the President on February 15, 2019.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and
 nineteenS. J. RES. 54IN THE SENATE OF THE UNITED STATESJOINT RESOLUTIONRelating to a national emergency declared by the President on February 15, 2019.That, pursuant to section 202 of the National Emergencies Act (50 U.S.C. 1622), the national emergency declared by the finding of the President on February 15, 2019, in Proclamation 9844 (84 Fed. Reg. 4949) is hereby terminated.Speaker of the House of RepresentativesVice President of the United States and President of the Senate